TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00396-CV



                                  Amir Shaikh, Appellant

                                               v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GV-12-000872, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant filed his notice of appeal on June 4, 2013. On July 16, in response to

our notice that the clerk’s record was late, the trial court clerk’s office informed us that the

record would be prepared once appellant paid for the record and sent his Designation of Clerk’s

Record. On July 30, we sent appellant’s counsel notice that the appellate record was overdue.

We asked appellant to make arrangements to pay for the record and file a status report no later

than August 9, cautioning that the appeal would be subject to dismissal if appellant did not

comply with our instructions. To date, appellant has not responded to our notice, nor has he

arranged for the record to be filed. We therefore dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b).
                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 30, 2013




                                             2